Case: 19-30324      Document: 00515417123         Page: 1    Date Filed: 05/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-30324                              May 14, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODERICK WIGGINS, also known as Chucky Wiggins, also known as Donald
Carson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-329-8


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Following the denial of his 18 U.S.C. § 3282(c)(2) motion, Roderick
Wiggins, federal prisoner # 32305-034, filed an untimely notice of appeal,
which was construed by this court as a motion for an extension of time to file a
notice of appeal and remanded to the district court for a determination whether
Wiggins was entitled to proceed based on excusable neglect or good cause,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30324     Document: 00515417123     Page: 2   Date Filed: 05/14/2020


                                  No. 19-30324

pursuant to Federal Rule of Appellate Procedure 4(b)(4). See United States
v. Wiggins, No. 19-30324 (5th Cir. May 15, 2019). On remand, the district court
denied the motion, determining that Wiggins’s untimely filing was not due to
excusable neglect.
      We review the district court’s ruling on excusable neglect for an abuse of
discretion. United States v. Clark, 51 F.3d 42, 43 n.5 (5th Cir. 1995). A district
court abuses its discretion by making a legal error or by basing its decision on
a clearly erroneous assessment of evidence. United States v. Larry, 632 F.3d
933, 936 (5th Cir. 2011).
      On appeal, Wiggins argues that the district court erred in determining
the circumstances of his case did not amount to excusable neglect, noting that
the Government conceded that the length of delay was minimal and that there
was little impact on the proceedings or risk of prejudice as a result. He renews
his argument that he is a pro se litigant with no knowledge of the law who did
not understand how to proceed after his inmate counsel was transferred and
who was only able to file his appeal after securing assistance from a different
inmate.
      Wiggins’s arguments fail to demonstrate that the district court abused
its discretion in denying his Rule 4(b)(4) motion.      See Pioneer Investment
Services, Co. v. Brunswick Associates, 507 U.S. 380, 392 (1993); Clark, 51 F.3d
at 43-44; see also United States v. Bradley, 788 F. App’x 989, 990 (5th Cir.
2019). Accordingly, the district court’s denial is AFFIRMED, and the appeal
is DISMISSED.




                                        2